Citation Nr: 1502496	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-40 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's sleep apnea is not related to service or to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, to include as secondary to PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in December 2008, prior to the initial June 2009 rating decision.  This notice informed the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's sleep apnea was medically evaluated in January 2013 and August 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In April 2014, the Board remanded this claim for a VA examination.  As this has been accomplished, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that his obstructive sleep apnea (OSA), formally diagnosed in 2008, is due to service or, alternatively, his service-connected PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board notes that the Veteran's DD Form 214 indicates that he is the recipient of, among other decorations, the Purple Heart medal and the Army Commendation Medal with Combat "V."  Such evidence is indicative of combat service.  The Board thus concludes that the Veteran is entitled to the combat presumption. However, the Board also concludes that OSA is not a disease that is consistent with the circumstances, conditions, or hardships of combat.  Therefore, the Board will not presume that the Veteran incurred OSA during service based on his status as a combat veteran.

However, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Turning to the evidence of record, STRs are silent for any reference to sleep problems.  Further, the Veteran denied frequent trouble sleeping November 1978 and upon November 1993 retirement.

The first complaints of sleep problems are shown in a December 2007 private treatment note.  At the time, the Veteran reported that his wife and daughter had been complaining about his loud snoring.  His wife further stated that the Veteran had episodes of apnea.  The Veteran admitted to symptoms of excessive daytime tiredness/drowsiness, as well as frequent waking in the night due to gasping for air.  Mild OSA was diagnosed in January 2008 following a sleep study.

On May 2009 PTSD VA examination, the examiner noted that the Veteran's PTSD symptomatology included sleep impairment, which "could" be due to OSA.
A September 2009 VA Persian Gulf examination notes that the Veteran reported sleep apnea since serving in the Persian Gulf War.

On August 2012 VA examination, the Veteran reported that he began to feel tired in 1994.  He also reported that he thought he had sleep apnea symptoms since he came back from Vietnam.  He reported that he had tried two different C-PAPs which bothered his post-surgery right eye (detached retina).  The examiner found no pattern for chronic fatigue syndrome, but plain chronic fatigue was explained by OSA with partial response to C-PAP, as well as metabolic syndrome.

A January 2012 lay statement from a fellow veteran indicated that he served with the Veteran in Vietnam from April 1969 to March 1970.  He stated that they were involved in several operations, ambushes, and search and destroy missions, which required them to be on alert during the day and night.  Many times, they would take cat naps during the day when they could get some sleep, and he would hear the Veteran snoring or gasping for air.

On January 2014 VA examination, the examiner opined that the Veteran's OSA was less likely than not incurred in or caused by service.  However, the examiner could not resolve the issue of whether the Veteran's reported history of light snoring and/or gasping for air in service was related to his OSA without resorting to mere speculation. 

On August 2014 VA examination, the Veteran reported that he continued to use the CPAP with nasal pillows.  His wife began to mention apneic and gasping episodes in the 1980s.  Since the 1970s, fellow soldiers complained of his loud snoring and gasping out in the field out of concern for alerting the enemy, and they would throw sea ration cans at him to wake him up.  He mentioned the issue to several medical personnel through the years, but he was not treated.  He eventually went for evaluation when his daughter insisted.  The examiner noted a medical history of essential hypertension since 2006 and sleep disturbances since 2007.
Noting the lack of treatment for sleep apnea or chronic fatigue in service, the examiner opined that the Veteran's diagnosis of OSA is not due to service; rather, his OSA symptoms more likely manifested when rhinosinusitis symptoms progressed over the years after service.  The examiner reasoned that rhinosinusitis or any nasal obstruction is a known risk factor for developing OSA.  Recognizing that the Veteran's sleep disturbances are also due to PTSD symptoms, the examiner further opined that it is not likely that OSA is caused or aggravated by his PTSD.  In coming to this conclusion, the examiner relied on medical literature which did not support the opinion of PTSD as a cause of OSA.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of OSA.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his OSA to service or his service-connected PTSD.

The Veteran, his family, and a friend have reported that symptoms of sleep apnea began during service.  They are competent to provide this evidence.  However, the Veteran failed to report frequent trouble sleeping during service, even when specifically asked on his report of medical history.  The Board finds the current recollection of sleeping difficulties since service less probative than the contemporaneous clinical evidence of record.

Moreover, the medical evidence of record does not support a finding that OSA began during active duty.  STRs do not reflect treatment for such.  Although the Veteran sought treatment for other disabilities since separation from service (i.e., bilateral hearing loss), there is no record for complaints for such symptoms until December 2007, over 13 years after the Veteran's separation from service.

Further, the evidence does not demonstrate a nexus between the Veteran's current diagnosis of OSA and his reported symptoms in service.  In this regard, the Veteran, his family, and fellow veterans are not competent to render an opinion as to the cause or etiology of his current OSA because they do not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Given the foregoing, the Board finds the VA August 2014 medical opinion to be most probative evidence of record concerning the etiology of sleep apnea than the lay statements from the Veteran and others, because it is based on medical principles about the disease and application of those principles to the facts of the case, including the in-service observations of the lay witnesses.  The Veteran does not possess any medical expertise he has identified; nor has he cited to any medical literature in support of his contentions.

Likewise, the evidence does not link the Veteran's OSA to PTSD.  First, as noted above, the Veteran is not competent to render an opinion on etiology.  Second, the Board notes that there is no positive nexus opinion of record.  Rather, the May 2009 VA examiner only stated that the Veteran's symptom of sleep impairment "could" be caused by OSA, PTSD, or both, which utilizes speculative language and is therefore of no probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  In contrast, the August 2014 opinion found that the Veteran's OSA is less likely than not caused or aggravated by PTSD.  This opinion is highly probative in that it was well-reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for sleep apnea on a presumptive, direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


